Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Almaz Nezirovic appeals from the district court’s order denying his motion for bond filed in his 28 U.S.C. § 2241 (2012) proceeding. In light of the district court’s denial of the 28 U.S.C. § 2241 petition and our decision affirming the district court’s order, see Nezirovic v. Holt, 779 F.3d 233, 2015 WL 777540 (4th Cir. Feb.25, 2015) (No. 14-6468), Nezirovic’s appeal of the order denying his motion for release on bond is now moot. See Incumaa v. Ozmint, 507 F.3d 281, 285-86 (4th Cir.2007) (setting forth the principles of appellate mootness). Accordingly, we dismiss the appeal as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.